Citation Nr: 1218049	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  10-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to October 2011, and a disability rating in excess of 10 percent since October 11, 2011. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran had active service from March 1956 to March 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Unfortunately, for the reasons discussed below, there has not been substantial compliance with the directives of the August 2011 remand regarding the claim for a higher rating for bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268   (1998).  As such, the appeal as to that issue is again REMANDED to the RO via the Appeals Management Center in Washington, D.C.

During the pendency of the appeal, and after the Board's remand, in a rating decision in November 2011, the RO increased the rating for bilateral hearing loss from noncompensable (0 percent) to 10 percent, effective October 2011, the date of a VA examination.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such the Board has recharacterized the issue to include staged ratings as shown on the title page.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a perforated left ear drum, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing outpatient treatment in August 2009 and service connection for a disorder causing dizziness have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran was seen on VA outpatient treatment on September 1, 2009, and on October 5, 2009, for treatment of his service-connected bilateral hearing loss.  Although puretone audiometric testing was conducted by VA audiologists at both of these outpatient treatment visits in September and October 2009, the Veteran's VA outpatient treatment records contain the written interpretation of the results but the actual puretone audiometric testing results themselves were not included.

Accordingly, in August 2011, the Board remanded this matter directing the RO to attempt to obtain the Veteran's puretone audiometric testing results obtained on VA outpatient treatment visits on September 1, 2009, and on October 5, 2009.  On remand, in October 2011 the RO received the Veteran's puretone audiometric testing results for the VA outpatient treatment visit on September 1, 2009, but as to the October 5, 2009 puretone audiometric testing results, it appears the RO did not request the puretone audiometric testing results for October 5, 2009 and there was no written documentation that the results were not available.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.   

In light of the foregoing, the case is REMANDED for the following action:

1.  The RO/AMC should again attempt to obtain all VA treatment records which have not been obtained already, to specifically include any puretone audiometric testing results occurring on the VA outpatient treatment visit on October 5, 2009.  If the records are not found, no longer exist, or otherwise unavailable, a written negative reply is required.  If the RO/AMC is unable to obtain these records, then it must notify the Veteran in writing and provide him an opportunity to respond. 

2.  After the foregoing development is completed, readjudicate the claim on appeal and if the benefit sought on appeal remains denied or not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claim for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).








_________________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



